Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendments
Applicant's amendments and remarks, filed 02/26/2021, are acknowledged. Applicant's arguments have been fully considered. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application. Rejections and/or objections not reiterated from the previous office actions are hereby withdrawn.
Status of Claims
Claims 1, 3-17, 19-22 are currently under examination. 
Information Disclosure Statement
The information disclosure statement (IDS) document(s) submitted on 01/25/2021 is/are in compliance with the provisions of 37 CFR 1.97. Accordingly, the IDS document(s) has/have been fully considered by the examiner.
Priority
Applicant’s claim for the benefit of priority under 35 U.S.C. 119(e) to provisional application 62/335,372, filed 05/12/2016, is acknowledged.
Withdrawn Objections/Rejections
Claim rejections under 35 U.S.C. 103 are thereby withdrawn in view of Applicant’s arguments filed 02/26/2021.
Response to Arguments
Applicant’s arguments, filed 02/26/2021 have been full considered and found persuasive.
Regarding the independent claims 1, 17 and 22, Applicant argues (on pages 7-9) that the references of record do not teach the specific limitations of “determining a change in temperature of bone tissue” as thermometry as performed by “applying a variable echo time 3D stacks-of-spirals acquisition sequence with a non-selective excitation pulse” as claimed since the references of record disclose separately thermometry performed for bone tissue using a radial acquisition sequence for MR thermometry and performing imaging with a stacks-of-spirals acquisition sequence first are referring to two different imaging techniques and that the combination of both technique cannot not be considered for one of ordinary skill in the art.
In response, the examiner recognizes that radial acquisition sequence and stacks-of-spiral acquisition sequences are two different imaging techniques which are scanning the k-space in two different non-cartesian methods wherein the sets of the scanned space are topologically different and therefore results should be different in term of resolution and accuracy for thermometry. Therefore, the examiner recognizes that the references of record do not disclose or even suggest the adaptation of the MR thermometry specifically for bone tissue by applying a specific stack-of-spiral acquisition sequence. Additionally, the examiner acknowledges that the bone tissue is a specific tissue with less water content than any other tissue and therefore providing a lower signal for MR thermography than any other body tissue therefore rendering the thermography more difficult.
Regarding the dependent claims, Applicant argues (on page 9) that the dependent claims are allowable due to their dependency as reciting additional patentable subject matter.
In response, since the examiner acknowledges that the references of record do not disclose or at least suggest some of the claimed limitations of the independent claims, therefore the dependent claims as independent claims are potentially allowable.
 Therefore, the Applicant’s arguments are found persuasive and the examiner will performed a complete new search.
Allowable Subject Matter - Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claims 1, 3-17, 19-22 are allowed. 
combination of each claim limitation of independent claims 1, 17 and 22. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK M MEHL whose telephone number is (571)272-0572.  The examiner can normally be reached on Monday-Friday 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PATRICK M MEHL/Examiner, Art Unit 3793                                                                                                                                                                                                        
/MICHAEL J TSAI/Primary Examiner, Art Unit 3785